Mr. Justice Wilkin delivered the opinion of the court: At the close of the evidence and before the entry of the decree defendant in error asked leave to file an amended bill, which the court permitted to be done. Plaintiffs in error insist that the amended bill tendered a new issue, which the court proceeded to adjudicate without requiring plaintiffs in error to answer the same. The original bill alleged that the title to the land was in Peter Verble. Shortly before the commencement of the suit he conveyed it to his wife, and the-bill was amended so as to show title in her. She and her husband were parties to the original bill and filed their answer. This answer was ordered to stand as the answer to the amended bill. All of the evidence had been taken, and we do not see how any new issue was tendered by the amendment. If a new issue had been formed by the amendment and the plaintiffs in error were, in any way surprised, they should have made this fact known to the court and asked for time to take additional evidence. No such application was made, and there is nothing in the record which shows that they in any way called this fact to the attention of the court. It certainly cannot be claimed that this point can be raised for the first time in this court so as to require a reversal of the decree. It is also claimed that the defendant in error cannot maintain the suit in the manner in which he describes himself in the bill, and that the allegations of the bill are not sustained by the evidence. At the time of the resignation of Peter Verble he made his report to the court showing that he had in his hands a balance of $1612.36 belonging to his ward. Of this amount he paid $1050, together with some interest. He in no way accounted for the balance. Several witnesses testified to certain conversations which they had with him, in which he stated that the twenty acres had been purchased with the funds of his ward. While these conversations were denied by him, yet the chancellor saw the witnesses and heard them testify, and was therefore better able to judge of their credibility than we are. We cannot say that there is not sufficient evidence to sustain the decree. We have held in a great many cases that where money of a ward is invested in lands and the guardian or conservator takes the title in himself, a trust arises by implication in favor of the beneficiary, who may follow the money into the land and hold the land as a trust estate. Rice v. Rice, 108 Ill. 199; First Nat. Bank v. Leech, 207 id. 215. The plaintiffs in error in their brief and argument have assigned many errors, yet they have not seen fit to point out specifically the reasons why the decree should be reversed. The burden is upon the one assigning errors to direct the attention of the court to the specific respects in which the decree is erroneous. We are under no obligations to search the record for errors which might have been committed, but notwithstánding this fact we have made such an investigation as convinces us that the decree of the circuit court is correct, and it will therefore be affirmed. Decree affirmed.